Dividend and Income Fund 11 Hanover Square New York, NY 10005 February 10, 2014 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Preliminary Proxy Statement for Dividend and Income Fund (File No. 811-08747) DearSir or Madam: On behalf of Dividend and Income Fund (the “Fund”), transmitted herewith for filing pursuant to Rule 14a-6(a) under the Securities Exchange Act of 1934, as amended, is a preliminary proxy statement to be used in connection with the annual meeting of shareholders of the Fund. The preliminary proxy statement asks shareholders to consider and vote upon proposals to (i) re-elect James E. Hunt to the Board of Trustees of the Fund as a Class III Trustee to serve until 2017 or until his successor is elected and qualifies, (ii) approve amendments to the Fund’s Amended and Restated Agreement and Declaration of Trust, and (iii) approve changes to the Fund’s fundamental investment objectives, policies, and restrictions. If you have any questions or comments regarding the foregoing, please contact me at 212-785-0900, extension 208.Thank you. Sincerely, /s/ John F. Ramirez, Esq. General Counsel cc: Thomas B. Winmill, Esq. R. Darrell Mounts, Esq., K&L Gates LLP
